Case 9:18-cv-80176-BB Document 513-1 Entered on FLSD Docket 05/21/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative           CASE NO.: 9:18-cv-80176-BB/BR
    of the Estate of David Kleiman, and W&K Info
    Defense Research, LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT

           Defendant.

            ORDER GRANTING PLAINTIFFS’ EMERGENCY MOTION TO SEAL

          THIS CAUSE is before the Court on Plaintiffs’ Emergency Motion to Seal ECF No. [512-

   7]. The Court has reviewed the Motion, and being fully advised on the Motion, it is hereby:

          ORDERED AND ADJUDGED that the Motion is GRANTED that ECF No. [512-7] will

   remain under seal until further Order of this Court.

          DONE AND ORDERED in chambers on this ___ day of May, 2020.


                                                               ______________________________
                                                                                Judge Beth Bloom
                                                                       United States District Judge

   Copies furnished: All counsel of record
